Citation Nr: 1736526	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  02-10 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Senior Counsel





INTRODUCTION

The Veteran had active duty service from September 1979 to September 1982.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In June 2010, the Board remanded the petitions to reopen the claims for service connection for a low back disorder and a left shoulder disorder for additional development.  The Board granted the petitions to reopen the claims for service connection for a low back disorder and a left shoulder disorder, and remanded the reopened claims for additional development, in March 2014.

The Board denied the instant claims, as well as claims for a higher rating for posttraumatic stress disorder (PTSD), a total rating based upon individual unemployability (TDIU) and service connection for a left knee disorder, in a September 2015 decision.

The Veteran subsequently appealed the Board's September 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2016, the Court issued a Memorandum Decision that affirmed the Board's September 2015 decision as to the claim for service connection for a left knee disorder and vacated it as to the claims for service connection for a left shoulder disorder and a lumbar spine disorder.  The Veteran did not present argument as to the Board's denial of a higher rating for PTSD and entitlement to a TDIU, and the Court deemed those claims to be abandoned.  


FINDINGS OF FACT

1.  A lumbar spine disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service and arthritis did not manifest within one year of service discharge.
2.  A left shoulder disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service and arthritis did not manifest within one year of service discharge.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  

2.  The criteria for service connection for a left shoulder disorder have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.         §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.
In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an April 2008 letter, sent prior to the rating decision issued in April 2009, advised the Veteran of the evidence and information necessary to substantiate his claims for service connection for chronic low back pain, to include lumbar disc, and left shoulder joint pain.  This letter advised him of his and VA's respective responsibilities in obtaining such evidence and information and advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.  Finally, neither the Veteran nor his attorney has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records, Social Security Administration (SSA) records and post-service VA treatment records have been obtained and considered.  The Board notes that, in a May 2005 statement, the Veteran reported that he had not received any treatment outside of the VA system.  Finally, a July 2005 response indicated that there were no records related to the Veteran dated in the 1980s from the Ann Arbor VA Medical Center (VAMC).

The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  In this regards, the AOJ requested that the Veteran identify any private treatment providers who had treated him for his claimed disabilities, and requested that he complete appropriate authorization form(s) to enable VA to obtain any private treatment records in an April 2008 letter.  However, the Veteran did not respond to this letter.  The Board points out that, in order for VA to process claims, individuals applying for VA benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits.  See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  Moreover, VA's duty to assist is not always a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Under these circumstances, the Board finds that, with respect to this request, no further AOJ action in this regard is required.

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the March 2014 remand directives by obtaining the Veteran's updated VA treatment records, obtaining the Veteran's SSA records, and considering the reopened claims for service connection for a lumbar spine disorder and a left shoulder disorder in the first instance and as such that no further action is necessary in this regard.  See D'Aries, supra.

The Veteran was afforded a VA examination in March 2009 to adjudicate his claims for service connection for a left shoulder disorder and a lumbar spine disorder.  The Board notes that in a May 2017 submission, the Veteran's attorney argued that the examinations/opinions were not adequate.  Specifically, she argues that the March 2009 examiner's conclusion that the Veteran's back and left shoulder conditions had fully resolved at service discharge was not supported by the record as he had complained of low back pain during service, had received treatment within a year of service and that a discharge Report of Medical History was not of record.  She also argues that the March 2009 VA examiner did not address medical evidence in the record which corroborated continuing symptoms associated with the Veteran's left shoulder and back, including the April 1986 private treatment summary from Dr. B. P.

The Board disagrees and finds that the March 2009 medical opinion provided a complete rationale and considered the Veteran's history surrounding his reported service injures and symptoms following such injuries.  Additionally, the opinions were based on objective medical findings and studies.  While the Veteran's attorney has argued that the March 2009 VA examiner's conclusion that the Veteran's left shoulder had fully resolved and his back was normal at service discharge were not supported by the record, the examiner had noted the Veteran's reports of injuring his left shoulder in boot camp during a swim competition and injuring his back during a training activity as well as noting that he specifically denied other problems with his shoulder during the remainder of his military career during the examination and that he denied treatment on active duty for any back condition.  Moreover, the June 1982 discharge examination found the Veteran's upper extremities and spine to be clinically normal.  While a discharge Report of Medical History could potentially reflect the Veteran's subjective reports of various symptoms, the Veteran's attorney has not explained how the absence of a Report of Medical History prevents a clinical finding of normal or a determination that an acute condition had resolved by a physician.  The Board notes that while the March 2009 examiner had stated that there was no documentation of treatment for a lumbar condition while on active duty, she also indicated that she had reviewed the service medical records and the Veteran himself had denied treatment on active duty for any back condition.  Significantly, the April 1986 treatment summary from Dr. B. P. indicates that the Veteran had sought treatment for left shoulder pain in March 1983 but also indicated that the Veteran felt better after receiving three spinal adjustments and that he was not seen again until June 1983 with complaints of left shoulder pain that he attributed to working on his car.  Further, while this treatment summary indicates that the Veteran was treated for low back pain in October 1983, he did not attribute these symptoms to service.  Finally, the Veteran's attorney has not explained how the April 1986 post-service treatment summary would document in-service treatment for the claimed disabilities, particularly when the Veteran did not relate his low back pain to service.  These arguments are therefore without merit.

The Board notes that the March 2009 VA examiner offered etiological opinions as to the claimed disorders and based their conclusions on a review of the record, to include interviews with the Veteran and a full examination.  Moreover, these opinions offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").   As such, the Board finds that the opinions proffered by the VA examiner are sufficient to assist VA in deciding the claims for service connection.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394  (1993). 

II.  Lumbar Spine and Left Shoulder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include arthritis, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.   

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   
The Veteran asserts that his current left shoulder disorder is the result of an in-service left shoulder injury incurred during a swimming competition at boot camp.  He also contends that he injured his back during an in-service training activity.
Service treatment records reflect complaints of low back pain for two-and-a-half days with burning on urination and no history of heavy lifting reported in September 1979.  In January 1982, the Veteran complained of left shoulder pain and denied a history of trauma or previous injury; an assessment of a rotator cuff tear was made.  An accompanying left shoulder X-ray was negative for a fracture or dislocation.  Further, an undated treatment note reflects the Veteran's complaints of low back pain with a history of marching and drilling and an assessment of a muscle strain was made.  A June 1982 service discharge examination found the Veteran's spine and upper extremities to be normal.

Post-service treatment records include an April 1986 private treatment summary, which indicates that the Veteran had sought treatment in March 1983 for complaints of left shoulder pain, that he had reported having this problem for over a year, that he reported that this pain might be related to service injury, and that he had reported feeling better after corrective spinal adjustments.  The provider noted that the Veteran returned in June 1983 when he complained of left shoulder pain related to working in his car and that he was treated in October 1983 for low back pain.

An April 1986 VA examination reflects the Veteran's complaints of chronic pain in his left shoulder and back, that his left shoulder gave out while moving a 50 pound object in 1981 and that he had sustained a low back injury in 1980 or 1981.  An accompanying left shoulder and lumbosacral spine radiologic report was essentially negative.  A diagnosis of a history of a left shoulder strain and a history of a lumbar strain were made; no etiology opinion was provided.

An April 2001 private lumbar X-ray reveals degenerative changes at the L5-S1 level and an April 2001 private lumbar magnetic resonance imaging (MRI) scan reveals a large right posterior paracentral disc herniation at L4-5 and a small posterior central focal disc protrusion at L5-S1.  An October 2001 private evaluation report reflects the Veteran's report of the abrupt development of low back pain as the result of a March 2001 work incident in which he bent into a tub to load wire onto a machine and experienced knife-like pain in his lower back.

A March 2009 VA examination report reflects the Veteran's reports that he did not require any treatment at the time of his in-service left shoulder injury and that he had sustained a post-service work-related injury to his left shoulder in the late 1980s.  He also reported a work-related injury to his back in 1998.  Following a physical examination and a review of the Veteran's claims file, the examiner opined that the Veteran's left shoulder condition and lumbar spine degenerative disc disease were not caused by or a result of service.  The examiner reasoned that while the Veteran did not meet the diagnostic criteria for a left rotator cuff tear during service, he was subsequently diagnosed with left rotator cuff tendonitis on a follow-up visit, which is an acute self-limiting condition which was resolved at the time of service discharge.  Further, the examiner noted that the Veteran had reported sustaining a significant work-related injury to his left shoulder that resulted in him being off of work for an extended period of time in the late 1980s.  With regards to the lumbar spine, the examiner reasoned that there was no documentation of treatment for a lumbar spine condition while on active duty, that the discharge examination listed all body systems as normal and that the Veteran had sustained a post-service work-related injury to the lumbar spine.

The Board has first considered whether service connection is warranted on a presumptive basis.  However, the clinical evidence of record fails to show that the Veteran manifested arthritis to a degree of 10 percent within the one year following his active duty service discharge in September 1982.  The first post-service clinical evidence of lumbar spine arthritis was in an April 2001 private lumbar X-ray, more than 19 years after service discharge.  As such, presumptive service connection, to include on the basis of continuity of symptomatology, is not warranted for lumbar degenerative disc disease.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for a lumbar spine disorder and a left shoulder disorder.  While the evidence of record shows that the Veteran has a current diagnosed lumbar spine and left shoulder disorder, the probative evidence of record demonstrates that such are not related to his service.  In this regard, the Board places great probative weight on the VA examiner's opinions that the Veteran's lumbar spine and/or left shoulder disorder were less likely than not related to service as the Veteran was diagnosed with an acute self-limiting left rotator cuff tendonitis during service that resolved at the time of service discharge, that there was no treatment for a lumbar spine condition during service, and that the Veteran had sustained post-service work-related injuries to his left shoulder and lumbar spine.  These opinions had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Additionally, in giving the opinion, the examiner obtained the Veteran's complete history regarding the service injuries and symptoms associated with the injuries following discharge from service.  However, based on medical principles, objective medical findings, including diagnostic studies, and postservice history, the examiner concluded that there was no relationship between his current disabilities and service.  There are no contrary medical opinions of record.

The Board notes that the Veteran and his attorney have generally contended that his current lumbar spine and left shoulder disorders are related to his service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). .

The Veteran is competent to describe current symptoms such as pain and limited motion and his attorney is competent to describe her observations regarding his symptoms.  However, as to the etiology of the lumbar spine and/or left shoulder disorder, the Board finds such subject matter to be complex in nature and beyond the competence of a lay person.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).   In this regard, knowledge of degeneration of a joint involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Thus, the Board accords the statements of the Veteran and his attorney regarding the etiology of his lumbar spine and/or left shoulder disorder to have no probative value as they are not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994) (where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).   Additionally, the opinions of the VA examiner who has the necessary training and medical knowledge to competently speak to the issues at hand are highly probative. 

In addition, in adjudicating these claims, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board notes that the Veteran has indicated that the Veteran had experienced lumbar spine and left shoulder symptoms since service.   In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the Board finds such statements to lack credibility as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest and, therefore, accords no probative weight to such contentions.  The Board also notes that the Veteran's attorney acknowledged in her May 2017 submission that the statements the Veteran made during the 2001 claim for workers compensation were discordant with other statements in the record regarding the onset of his back pain during service.

In this regard, the Veteran has alleged that he has suffered from lumbar spine and left shoulder symptoms since service.  Specifically, in a February 1986 Application for Compensation and/or Pension (VA Form 21-526), the Veteran wrote that he had suffered from a left shoulder condition since "1980-81" and a back condition since 1981.  Similarly, he reported that he had suffered from chronic low back pain, a lumbar disc disability and left shoulder joint pain since 1981 in a March 2008 VA Form 21-526.  An April 1986 treatment summary from Dr. B. P. indicates that the Veteran had sought treatment for left shoulder pain of over one year duration in March 1983, that he had complained of left shoulder pain after working on his car in June 1983 and that he had been treated for low back pain in October 1983.  Significantly, the provider did not indicate that the Veteran had reported low back pain since service or that he had related such pain to an in-service injury or event.
However, in a March 2009 VA examination report, the Veteran reported the onset of his lumbar spine condition as 1998 following a work-related back injury.  In an October 2001 private orthopedic evaluation-which appears to have been conducted in conjunction with a worker's compensation claim as the evaluation was prepared for an insurance company-the Veteran reported the abrupt development of low back pain in March 2001 while loading wire into a machine and that his past medical history was negative for similar back symptoms or significant injury to the back.  

An October 2001 private Occupational Health Report indicates that the Veteran's low back pain had begun in March 2001 after bending over at work to pick up or place materials in a tub.  A September 2001 opinion from Dr. B. B., which also appears to have been obtained in conjunction with a worker's compensation claim, indicates that the Veteran had denied a previous history of back complaints until his March 2001 back injury, that there was a temporal relationship between his present back complaints and his March 2001 work injury and that, in the opinion of the physician, the Veteran's back complaints were related to his March 2001 work injury.  In a March 2001 private "Work-Related Injury Questionnaire," the Veteran reported the onset of his lower back pain as starting in March 2001 after lifting wire from a tub on the floor and he explicitly denied any similar problems in the past or significant disabling injuries or illnesses.  A narrative summary authored by D. J., which appears to have been prepared in conjunction with a worker's compensation or SSA claim, reflects the Veteran's reports that he had stopped working at a fertilizer plant in 1990 after tearing his left shoulder.  Further, a March 2001 VA treatment note reflects the Veteran's reports of back pain that began about one week ago while bending down to pick up a wire and that he felt immediate pain.  

Therefore, the Veteran's current statements, made in connection with his pending claim for VA benefits that his lumbar spine and/or left shoulder disorders were due to an in-service injury, are inconsistent with the contemporaneous evidence and, therefore, are not credible.  Consequently, the Board assigns no probative weight to such statements. 

The Veteran's attorney acknowledged in a May 2017 submission that the record contains inconsistent statements regarding the onset of the Veteran's back pain and she attributes these inconsistent statements to the Veteran's memory impairment.  The Board notes, however, that the Veteran has consistently attributed his back pain to his post-service work-related injury since 2001.  While the April 1986 treatment summary noted that the Veteran had been treated for low back pain in October 1983, the provider did not indicate that the Veteran had reported low back pain since service, that he had related such pain to an in-service injury or event or that the low back pain was chronic.  Moreover, a March 2009 internal medicine VA examination found that the Veteran had mild cognitive deficits involving concentration and memory recall that were attributable to chronic cerebrovascular disease with an onset in approximately 2007.  It is unclear how the Veteran's statements made during the course of his 2001 worker's compensation claim would be impacted by chronic cerebrovascular disease that had an onset of approximately 2007.  This argument is therefore without merit.

The Board finds that lumbar spine and/or left shoulder disorder are not shown to be causally or etiologically related to any disease, injury, or incident during service, to include the Veteran's in-service low back muscle strain and/or left rotator cuff tear.

Consequently, the Board finds that the Veteran's lumbar spine and left shoulder disorders are not shown to be causally or etiologically related to any disease, injury, or incident during service and, therefore, service connection for each disorder must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a lumbar spine and/or left shoulder disorder.  As such, that doctrine is not applicable in the instant appeals, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

ORDER

Service connection for a lumbar spine disorder is denied.

Service connection for a left shoulder disorder is denied.



____________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


